DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered. 
Response to Amendment
The amendment filed on 01/06/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/06/2021 regarding independent claims 1, 7, and 13 have been fully considered but they are not persuasive.  Applicant amended each of the independent claims to claim “within an information technology (IT) environment”, “the system being contained within a rack of systems within the IT environment”, and “the displaying visualizing the system without a need to remove the system from the rack of systems”.  These limitations are covered by Kangas’ data center description, refer to Applicant’s specification at paragraphs [0010] and [0017] and refer to Kangas at paragraph [0030] and refer to FIGs. 4-8 which illustrate the displaying visualizing the system without a need to remove the system from the rack of systems.  Therefore, .
	However, amended claims 5, 11, and 17 are persuasive to overcome Kangas. Thus, Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kangas et al., US Patent Application Publication No. 2014/0146038, hereinafter Kangas.  A detailed analysis of the claims follows.
Claim 1:
1.    A computer-implementable method for visualizing a system within an information technology (IT) environment (Kangas:  a data center covers the claimed information technology (IT) environment, refer to Applicant’s specification at paragraphs [0010] and [0017] and refer to Kangas at paragraph [0030]) , comprising: 
capturing system identification information by an augmented reality (AR) system (Kangas:  diagnostic vision program 114; step 202; paragraph [0035]; and camera embedded or attached to mobile device 10 captures system information and diagnostic vision program 114 receives captured system information.); 
identifying the system based on the captured system identification information (Kangas:  diagnostic vision program 114; step 202; paragraphs [0035] and [0036];  and   diagnostic vision program 114 performs identifying the system based on the captured system identification information.), the system being contained within a rack of systems within the IT environment (Kangas:  data center comprising a network of computers covers a rack of systems, refer to paragraph [0030].); 

a model corresponding to a set of components associated with the
identified system (Kangas:  diagnostic vision program 114; step 204;  server computer 106 sends model to mobile device 102;  paragraph [0037];  and FIG. 4 illustrates display of sent model by mobile device 102, refer to paragraph [0053].) or
 an overlay based on the model to the AR system (Kangas:  diagnostic vision program 114; step 208;  server computer 106 sends diagnostic overlay to mobile device 102; paragraph [0042];  BRI of this claim limitation covers sending both model and diagnostic information;  and FIGs. 5 and 6 illustrates display of sent model by mobile device 102,.); and 
displaying the model or the overlay relative to a dynamic image of the system with associated information about the system (Kangas:  displaying the model is illustrated in FIG. 4, refer to paragraph [0053] “In accordance with diagnostic vision program 114, a three-dimensional model depicting internal components of server computing system 104 is displayed from the perspective of the mobile device in relation to server computing system 104.”;  and displaying the overlay is illustrated in FIGs. 5 and 6, refer to paragraphs [0054] and [0055].),
the model or overlay presenting diagnostic information and performance information superimposed over the dynamic image of the system, the performance information including historical information regarding the system (Kangas:  Kangas describes “the model or overlay presenting diagnostic information” with regard to diagnostic information, diagnostic data, error messages, and temperature at paragraphs [0009], [0011], [0038], [0039], [0042], [0054], [0055], and [0056] and FIGs 5, 6,  and 7 
Claim 2:
2.    The method of claim 1, wherein:
at least one of the model and the overlay is stored in a repository (Kangas:  model and diagnostic information stored at server’s repository;  and paragraphs [0037], [0038], and [0040].).
Claim 3:
3.    The method of claim 1, further comprising:

identifying component identification information corresponding to a set of components in the system (Kangas:  diagnostic vision program 114; step 202; paragraphs [0035] and [0036];  and diagnostic vision program 114 performs identifying component identification information corresponding to a set of components in the system.); and
generating the model based on the component identification information (Kangas:  diagnostic vision program 114;  step 204;  paragraph [0037];  diagnostic vision program 114 performs generating the model based on the component identification information;  and FIG. 4 illustrates display of generated model by mobile device 102, refer to paragraph [0053].).
Claim 4:
4.    The method of claim 1, wherein:
the model is displayed when the system is closed (Kangas:  FIGs. 4, 5, 6, and 8 illustrate the model is displayed when the system is closed.), 
wherein the overlay is displayed when the system is open (Kangas:  FIGs. 5, 6, and 8 illustrate the overlay is displayed when the system is closed but do not exclude the overlay is displayed when the system is open;  similarly paragraph [0026] does not exclude the overlay is displayed when the system is open, note the last sentence “In this manner, a user of mobile device 102 may, without opening up the system, view and 
Claim 6:
6.    The method of claim 1, wherein:
the system comprises an internal camera (Kangas:  paragraphs [0043] and [0057];  FIG. 8.), and 
the method further comprises 
accessing the internal camera (Kangas:  paragraphs [0043] and [0057];  and FIG. 8.); 
recording the system in operation (Kangas:  paragraphs [0043] and [0057];  FIG. 8;  and internal live feed covers claimed recording.); and
	displaying the recording of the operation with the model or overlay (Kangas:  displaying internal live feed along with model as well as with diagnostic information covers claimed displaying recording of the operation with the model or overlay.).
	Claims 7-10 and 12:
	Claims 7-10 and 12 are system claim versions of method claims 1-4 and 6 and system claims 7-10 and 12 are rejected for the same reasons.  Regarding claimed data bus and a non-transitory, computer-readable storage medium embodying computer program code for visualizing a system, this is met by in combination network 108, server computer 106, and mobile device 102, refer to paragraphs [0022] and [0025]-[0027].  Regarding claimed “receiving system identification information captured by an augmented reality (AR) system” refer to narrower version of corresponding claim 
	Claims 13-16 and 18:
	Claims 13-16 and 18 are non-transitory, computer-readable storage medium embodying computer program code for visualizing a system claim versions of method claims 1-4 and 6 and non-transitory, computer-readable storage medium embodying computer program code for visualizing a system claims 13-16 and 18 are rejected for the same reasons.  Regarding claimed a non-transitory, computer-readable storage medium embodying computer program code for visualizing a system, this is met by in combination server computer 106 and mobile device 102 computer readable media, refer to paragraphs [0014]-[0021], [0025], and [0026].  Regarding claimed “receiving system identification information captured by an augmented reality (AR) system” refer to narrower version of corresponding claim limitation “capturing system identification information by an augmented reality (AR) system” claimed in method claim 1 diagnostic vision program 114 receives captured system information from camera embedded or attached to mobile device 10 which captures system information.
	Claim 19:
	19.    The non-transitory, computer-readable storage medium of claim 13, wherein: 
	the computer executable instructions are deployable to a client system from a server system at a remote location (Kangas:  server computing system 104 and/or 
	Claim 20:
	20.    The non-transitory, computer-readable storage medium of claim 13, wherein: 
	the computer executable instructions are provided by a service provider to a user on an on-demand basis (Kangas:  service provider such as server computing system 104 and/or server computer 106 may provide on an on-demand basis computer executable instructions to mobile device 102 for storage in persistent storage 908, paragraph [0063].).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Thakurta et al., US Patent Application Publication No. 2020/0034622, describes augmenting real view with diagnostics data and historical data overlay, for Building Management System BMS as well as HVAC, refer to paragraph [0104].  Note the priority provisional having filing date of 07/05/2018 describes the same.
	Laycock et al., US Patent Application Publication No. 2018/0365495, describes augmenting real view with data overlay in industrial process setting, refer to paragraph [0030].
Allowable Subject Matter
Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the particular panes claimed in each of dependent claims in the context of each of independent claims 1, 7, and 13 “the plurality of panes comprising a thermal pane for visualizing thermal generation and cooling by each component of the set of components, a workload pane for visualizing work performed by each component of the set of components and a power pane for visualizing power usage by each component of the set of components”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613